UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES G. PROPES, JR., a/k/a Tommy E. Clemons,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:11-cr-00212-1)


Submitted:   August 4, 2015                 Decided:   August 19, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Lisa G. Johnston, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James G. Propes, Jr., appeals the district court’s order

revoking his supervised release and sentencing him to 10 months’

imprisonment followed by 50 months of supervised release.                                      He

argues that the district court abused its discretion when it

imposed the special conditions of supervised release included in

his original sentence.              We affirm.

      We typically review for abuse of discretion the imposition

of special conditions of supervised release.                               United States v.

Worley,     685 F.3d 404,    407     (4th   Cir.       2012).           Because    Propes

failed     to    object      to   their     imposition         in    the    district       court,

however, our review is for plain error only.                               United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).

      We     discern       no       plain     error       in    the       district        court’s

imposition of these special conditions of supervised release.

Propes did not challenge these conditions when they were imposed

as part of his original sentence and may not do so now.                                      See

United States v. Johnson, 138 F.3d 115, 117-18 (4th Cir. 1998)

(holding        that,   in    appeal        from    the    revocation           of   supervised

release, this court lacks jurisdiction to examine the original

sentencing proceeding in which the term of supervised release

was   imposed).           Accordingly,         we    affirm         the    district       court’s

order.       We dispense with oral argument because the facts and

legal      contentions       are     adequately       presented            in    the   material

                                               2
before   this   court   and   argument   will   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3